DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/21 and 6/14/21 were submitted in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4,33-39, 46-49 and 53-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,583,177 in view of Leonard et al (US 2010002480 hereafter Leonard). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption enhancers such as SNAC, NAD NAC or MOAC and a polypeptide such as a parathyroid compound. The claims are further drawn to a method of treating a condition treatable by the polypeptide compound comprising administration of the pharmaceutical dosage form. The claims differ in that the instant .
Claims 1, 2, 4,1-9, 11,13, 16 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3,15-18, 20, 22-24, 38 and 39 of copending Application No. 15/549,394 in view of Leonard et al (US 2010002480 hereafter Leonard). Both sets of claims are drawn to a pharmaceutical dosage form comprising a matrix tablet comprising at least a dosage unit comprising an absorption enhancers such as SNAC, NAD NAC or MOAC and a polypeptide such as a parathyroid compound. The claims are further drawn to a method of treating a condition treatable by the polypeptide compound comprising administration of the pharmaceutical dosage form. The claims both sets Cmax, AUC and other release profile para meters for the dosage forms. The claims differ in that the instant claims are drawn to a multiunit dosage form while the394 claims are drawn to a unit dosage that does not specific specifically if multi-units are used. However the use of single or multiple units is an obvious modification as seen in the Leonard dosage form. Leonard discloses a pharmaceutical dosage form comprising either multiple particles, units in combination with absorption enhancers likes SNAC and polypeptides like parathyroid compounds [0039, 0050-0052]. It would have been obvious to use multiple units in a matrix tablet as seen in the Leonard as they solve the same problem. These modifications would have been an obvious modification and as such the claims cannot be issued together.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7-9, 11, 13, 16, 33-39 and 43-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Kidron et al (US 2010/0142800 hereafter Kidron) in view of Coulter et al (US 2010/0255087 hereafter Coulter). 
Kidron discloses a composition for oral administration of proteins including parathyroid hormone compounds along with an absorption enhancer [abstract, 0033 and 0013]. The enhancers include SNAC and can be present from 40-60% of the dosage form or 50 mg of the dosage unit [0065, 0068 and 0070]. The release kinetics of the dosage form can be optimized by those of ordinary skill in the art [0115].
While the reference discloses a pharmaceutical dosage form comprising a parathyroid compound and an absorption enhancer, the reference is silent to a multi-unit dosage form or the specific polypeptide of the instant claims. The use of these specific compounds is known in the art as seen in the Coulter patent.
Coulter discloses an oral pharmaceutical composition comprising multi-unit doses comprising discrete unit dosages where each unit comprises an absorption enhancer such as NAC [abstract, claim 103].  The discrete particles are coated for immediate release in saliva or the gastrointestinal tract [Examples, 0108, 0146, 0301].  The active agent can comprise tacrolimus with a molecular weight of 804 g/mol [0242, 0270, Examples]. The core can comprise more than one absorption enhancer totally over 84% of the unit [Table 1].  The dosage form can be formulated for various forms like sachets pediatric or geriatric patients [0275-0276].  It would have been obvious to package and pack the dosage forms with 
With these aspects in mind it would have obvious to combine the prior art with an expected result of a stable dosage form. It would have been obvious to combine the components of Kidron and Coulter to form multi-unit dosage form comprising parathyroid compounds and an optimized enhancer compound as they solve the same problem and solve said problem with similar components. One of ordinary skill in the art would have been motivated to combine and optimize the release of the dosage form in order to optimize and improve the release kinetic of the dosage form.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/14/21, with respect to the rejection(s) of claim(s) 1, 4, 7-9, 11, 13, 16, 33-39 and 43-59 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618